Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 10-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogawa (US 20150277108).
Regarding claim 1, Ogawa discloses A light deflector (title – optical deflector; Fig. 4: 10 optical deflector; para. 52 – includes control circuit) comprising (i.e., open language for the claim, MPEP 2111.03): 
a reflector having a reflecting surface (1 - mirror); 
a movable part (3a-1, 3b-1 – cantilevers and Fa12, Fa23 – folded portions) coupled to the reflector (1 - mirror); 
a drive circuit (20 – driver for optical deflector 10) configured to cause the movable part to deform so as to oscillate the reflector (para. 36 – driver 20 drives optical deflector); 
a plurality of supporting units (2a, 2b – coupling portions) separated from each other across an opening (i.e., the span between them has open portions in-plane, and is open some distance below to permit oscillation of the mirror 1); and 
a spring (3a, 3b – piezoelectric actuators) having a meandering structure (para. 40 - meandering) disposed between the movable part (3a-1, 3b-1 – cantilevers and Fa12, Fa23 – folded portions) and each of the supporting units (2a, 2b – coupling portions), the spring (3a, 3b – piezoelectric actuators) coupled to the movable part (3a-1, 3b-1 – cantilevers and Fa12, Fa23 – folded portions) and each of the supporting units (2a, 2b – coupling portions; note that these elements are all connected, thus coupled [see Fig. 4 reproduced below for reference]).  

    PNG
    media_image1.png
    841
    651
    media_image1.png
    Greyscale
 
Regarding claim 3, the reference further discloses The light deflector according to claim 1, wherein the opening includes two openings (i.e., note spaces [see above circled portions] between frame 2 and mirror 1 in the y-directions, without meandering actuators between the mirror and frame), and wherein one of the two openings is provided at one side of the reflector (i.e., slightly above-right as depicted), and the other of the two openings is provided at the other side of the reflector in a direction orthogonal (note Y-axis as indicated at 0 is orthogonal to the X-direction) to a direction of an oscillation axis of the reflector (the axis of rotation is along the X-axis; see para. 37).  
Regarding claim 4, the reference further discloses The light deflector according to claim 3, wherein the movable part (3a-1, 3b-1 – cantilevers and Fa12, Fa23 – folded portions) has a meandering structure in which a plurality of movable beams is arranged in parallel and coupled to each other (Fig. 4: 3a, 3b – piezoelectric actuators; para. 40 - meandering), and wherein the drive circuit is a piezoelectric element disposed on each of the movable beams (i.e., actuators 3a, 3b are piezoelectric; see also para. 40).  
Regarding claims 5 and 8, the reference further discloses The light deflector according to claim 4, wherein a longitudinal direction of the spring [interpreted as “a length measurement”; note that the longitudinal direction in either the spring or beams is unqualified, thus is interpreted as the length measurement] is the same direction as a longitudinal direction of each of the movable beams (the longer length portions of both are the same and thus in the same direction).  
Regarding claim 7, the reference further discloses The light deflector according to claim 3, wherein the movable part (3a-1, 3b-1 – cantilevers and Fa12, Fa23 – folded portions, etc.) includes a plurality of movable parts (3a-1, 3b-1 – cantilevers and Fa12, Fa23 – folded portions), each of the movable parts including a torsion bar and a movable beam, and each torsion bar is coupled to the reflector (at coupling parts 1a, 1b) and a corresponding one of the movable beams (3a, 3b – piezoelectric actuators), wherein the drive circuit is a piezoelectric element disposed on each of the movable beams (Figs. 4; para. 40 – serially coupled … piezoelectric cantilevers).  
Regarding claim 10, the reference further discloses 10. The light deflector according to claim 1, wherein the opening includes two openings, and wherein one of the two openings is provided at one side of the reflector, and the other of the two openings is provided at the other side of the reflector in a direction of an oscillation axis (3a, 3b – piezoelectric actuators).  
Regarding claim 11, the reference further discloses The light deflector according to claim 1, wherein the spring includes a plurality of springs arranged symmetrically about an oscillation axis of the reflector (3a, 3b – piezoelectric actuators on either side of mirror 1).  
Regarding claim 12, the reference further discloses A LiDAR device comprising the light deflector according to claim 1 (i.e., the recitation “A LiDAR device” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). As an aside, the record of this application already bears witness to the intended use thereof.).  
Regarding claim 13, the reference further discloses The light deflector according to claim 1, wherein the spring is thicker than the movable part in a direction orthogonal to the reflecting surface (i.e., the cantilevers have the piezoelectric layer on them additionally, whereas the piezoelectric layers on not on the folded portions or coupling portions).  
Regarding claim 14, the reference further discloses The light deflector according to claim 1, wherein the supporting units are separated from each other across the opening in a direction of an oscillation axis of the reflector (i.e., the span between them has open portions in-plane, and is open some distance below to permit oscillation of the mirror 1, see Fig. 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa.
Regarding claim 15, the reference does not explicitly further disclose the spring is narrower than the movable part in a direction of an oscillation axis of the reflector.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions are set forth via Ogawa and the above rejections of parent claim 1. Moreover, benefits of relative proportions include optimizing oscillation and reduction of breakage.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to adjust relative proportions of the oscillator so as to include optimizing oscillation and reduction of breakage.
Claims 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Van Lierop (US 20140300942).
Regarding claim 2, the reference does not explicitly further disclose the spring is less rigid than the movable part in a direction of an oscillation axis of the reflector and is more rigid than the movable part in a direction orthogonal to the reflecting surface.  
Ogawa and Van Lierop are related as deflector mirror devices.
Van Lierop teaches the spring is less rigid in a direction of an oscillation axis of the reflector (Van Lierop, Fig. 2A – along axis 58 [Y-direction, per Figs. 2A-C] support beams 40 twist to oscillate the mirror; thus being less rigid) and is more rigid in a direction orthogonal to the reflecting surface than a rigidity of the movable part (e.g., in the X- and Z-direction, the mirror is not permitted to shift via the support beams 40, thus being more rigid). Benefits of relative rigidity include optimizing oscillation.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to adjust relative rigidities of the portions of the deflector so as to optimize oscillation.
Regarding claims 6 and 9, the reference does not explicitly further disclose an angle formed by a longitudinal direction of the spring and a longitudinal direction of each of the movable beams is greater than 0⁰ and less than 90⁰.  
Ogawa and Van Lierop are related as deflector mirror devices.
Van Lierop teaches an angle formed by a longitudinal direction of the spring and a longitudinal direction of each of the movable beams is greater than 0⁰ and less than 90⁰ (Van Lierop, Fig. 2C shows the angle of the flexure is greater than 0 degrees and less and 90 degrees). Benefits of differently angled portions include optimizing oscillation and reduction of breakage.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to differently angle portions of the oscillator relative other portions of the deflector so as to include optimizing oscillation and reduction of breakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872